Citation Nr: 0322950	
Decision Date: 09/05/03    Archive Date: 09/11/03

DOCKET NO.  97-14 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury for purposes of payment of accrued benefits.

2.  Entitlement to service connection for a nervous disorder 
for purposes of payment of accrued benefits.

3.  Entitlement to service connection for the cause of the 
veteran's death.

4.  Entitlement to basic eligibility for 
Survivors'/Dependents' Educational Assistance under Chapter 
35, Title 38, United States Code.




REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The serviceman had active duty for training from November 21 
1974 to March 28, 1975.  He died in July 1996.  The appellant 
is his widow.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of February and March 1997 by 
the Department of Veterans Affairs (VA) San Juan, the 
Commonwealth of Puerto Rico, Regional Office (RO).  In 
February 1997 the RO denied a claim for service connection 
for the cause of the veteran's death, and for entitlement to 
basic eligibility for Survivors'/Dependents' Educational 
Assistance under Chapter 35.  In March 1997 the RO determined 
that new and material evidence had not been submitted to 
reopen the appellant's claims for entitlement to service 
connection for residuals of a head injury and for a nervous 
disorder, both for purposes of payment of accrued benefits.  
The appellant perfected appeals to each of these claims.


REMAND

In a January 1999 decision, the Board reopened the claims of 
entitlement to service connection for residuals of a head 
injury and for a nervous disorder, both for purposes of 
payment of accrued benefits.  At that time the Board also 
remanded the case to the RO for further development on the 
reopened claims and deferred consideration of the cause of 
death and Chapter 35 claims pending that development.  
Development pursuant to that remand included obtaining 
additional private and VA medical records of the veteran.  

Having reopened these two claims, a decision must be made 
based on a de novo review of the evidence.  A determination 
has been made that additional development is necessary in the 
current appeal.  

Accordingly, the case is REMANDED for the following:

1.  The RO is requested to contact the 
appropriate organization in order that 
another attempt be made to find any 
additional service medical records.  The 
serviceman served in the United State 
Marine Corps Reserve including a period 
of active duty for training from November 
21 1974 to March 28, 1975.   

2.  The RO is requested to take the 
appropriate action in order to obtain a 
copy of any police report concerning his 
death in July 1996.

3.  The RO should arrange for a 
specialist in neuropsychiatry disorders 
to review the serviceman's claims file to 
determine and provide an opinion as to 
the nature and etiology of any residuals 
of head injury and/or nervous disorder 
that the he may have had before he died.  

It is requested that based on a review of 
the claims file, the examiner identify 
any residuals of a head injury and/or 
psychiatric disorder present at the time 
of his death.  For any residuals of a 
head injury and/or psychiatric disorder 
diagnosed, the examiner is requested to 
provide an opinion as to whether it is as 
likely as not that any such disorder(s) 
was related to a period of active duty 
for training including an incident in 
December 1974 when he was struck on the 
head by a rifle butt for which he 
received treatment on December 3, 1974 
(the only service medical record 
currently on file).  Direct the 
examiner's attention to the private 
medical opinion dated on June 15, 1992 
from Dr. Cubano.  If the examiner finds 
that a neuropsychiatric was related to 
service, the examiner is requested to 
render an opinion as to whether it is as 
likely as not that the disorder caused or 
aggravated the veteran's drug abuse.
A complete rational for any opinion 
expressed should be included in the 
report.  Send the claims folder to the 
examiner for review and request the 
examiner indicate that the folder was 
reviewed.  

4.  Thereafter, the RO should 
readjudicate the issues in appellate 
status.  If a benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.  The supplemental 
statement of the case must contain notice 
of all relevant actions taken on the 
claim for benefits, to include the 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal as well as a summary of the 
evidence received since the issuance of 
the last supplemental statement of the 
case.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  
  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




